  Case 15-32418         Doc 36     Filed 04/03/19 Entered 04/03/19 08:53:25              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-32418
         LAMONT S MARTIN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/23/2015.

         2) The plan was confirmed on 12/02/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/12/2018.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $850.00.

         10) Amount of unsecured claims discharged without payment: $124,518.70.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-32418       Doc 36        Filed 04/03/19 Entered 04/03/19 08:53:25                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,200.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $7,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,280.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $307.80
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,587.80

Attorney fees paid and disclosed by debtor:                  $720.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AT T                             Unsecured         560.00           NA              NA            0.00       0.00
AT T Mobility                    Unsecured         560.00           NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured         600.00           NA              NA            0.00       0.00
CHECK N GO                       Unsecured         300.00           NA              NA            0.00       0.00
CITY OF CALUMET CITY             Unsecured         270.00        270.00          270.00          59.83       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,500.00     15,710.40        15,710.40      3,481.63        0.00
CITY OF COUNTRY CLUB HILLS       Unsecured         200.00           NA              NA            0.00       0.00
COMCAST CABLE COMMUNICATION      Unsecured         357.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         400.00        319.20          319.20          70.74       0.00
DIRECTV                          Unsecured         336.00           NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      4,500.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      4,500.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      3,500.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      3,500.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      3,500.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      2,750.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      1,100.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      1,005.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA           0.00            0.00           0.00       0.00
INTERNAL REVENUE SERVICE         Priority             NA           0.00            0.00           0.00       0.00
KURTZ INGALLS URGENT AID         Unsecured      1,020.00            NA              NA            0.00       0.00
MEDICAL                          Unsecured         621.00           NA              NA            0.00       0.00
MEDICAL                          Unsecured         732.00           NA              NA            0.00       0.00
MEDICAL                          Unsecured          72.00           NA              NA            0.00       0.00
MEDICAL                          Unsecured         864.00           NA              NA            0.00       0.00
MIDWEST TITLE LOANS              Unsecured         500.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC      Unsecured         500.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,600.00            NA              NA            0.00       0.00
US CELLULAR                      Unsecured         714.00           NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      5,500.00     55,699.30        55,699.30           0.00       0.00
US DEPT OF JUSTICE               Unsecured     15,000.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-32418       Doc 36     Filed 04/03/19 Entered 04/03/19 08:53:25                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim        Claim         Principal       Int.
Name                             Class    Scheduled      Asserted     Allowed          Paid          Paid
WEBBANK                       Unsecured         469.00           NA             NA           0.00        0.00
WESTLAKE FINANCIAL SERVICES   Unsecured      6,772.00            NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim          Principal                 Interest
                                                         Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                 $0.00               $0.00
      Mortgage Arrearage                                   $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                              $0.00                 $0.00               $0.00
      All Other Secured                                    $0.00                 $0.00               $0.00
TOTAL SECURED:                                             $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $71,998.90          $3,612.20                   $0.00


Disbursements:

       Expenses of Administration                           $3,587.80
       Disbursements to Creditors                           $3,612.20

TOTAL DISBURSEMENTS :                                                                        $7,200.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-32418         Doc 36      Filed 04/03/19 Entered 04/03/19 08:53:25                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
